Title: To George Washington from William Foster, 23 June 1786
From: Foster, William
To: Washington, George



Sir
Bridlington Yorks[hir]e [England] 23 June 1786

In the Season of Warr when too often the voice of Humanity and the calls of Justice are stifled in the Rage and Tumult of the Contest, ’Twas Yours sir in the midst to exhibit that a delicate adherence to the Virtues of the mind may be united in the Breast of the Warrior and the Statesman.
In the beginning of the late unhappy dispute I was (not in Arms) taken going to Boston and carryed to your Camp at Cambridge, it was there I was indetted to you for personal Security and speedy Liberation, and it was in the Confidence of your Protection our Confinement was considerably alleviated.
The Opportunity of a Relation passing near your door affords me the means of declaring to you how much I feel myself Sir Your obliged and Obedient servt

Wm Foster

